Citation Nr: 0727780	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1980.

This appeal is brought to the Board of Veterans Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO), in November 2001, which 
held that new and material evidence had not been submitted 
since the veteran's prior final RO denial in 1982, and the 
claim was not reopened.

In June 2007, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
New York City; a transcript is of record.  


FINDINGS OF FACT

1.  In a rating decision in August 1982, the RO denied 
service connection for prostatitis on the basis that it had 
pre-existed service and was not aggravated therein; that 
decision was not appealed, and it became final.

2.  The additional evidence added to the record since the 
1982 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for prostatitis, and does not raise a possibility 
of substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final August 1982 determination 
wherein the VARO denied service connection for prostatitis is 
not new and material, and therefore the appellant's claim may 
not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a request to reopen his claim for service 
connection for prostatitis in November 2000.  A letter from 
the VARO notifying the veteran of VCAA requirements was sent 
in April 2001.  Records were obtained from the local VA 
medical facility relating to care in the 2000's.  The rating 
action by the RO in November 2001 denied reopening of the 
claim for service connection for prostatitis.  The veteran 
was so informed in a letter in November 2001 which also 
specifically reminded him as to what constituted new and 
material evidence, and as to his appellate options.  Another 
letter was sent with regard to his options in July 2004.  His 
notice of disagreement was filed in March 2005, and after 
additional VA clinical records were filed, an SSOC was issued 
in June 2005.  

The veteran's Substantive Appeal, a VA Form 9, was filed in 
September 2005.  As noted above, he testified at a hearing 
before the undersigned, at which the criteria for reopening a 
claim were described in detail, and it was again noted that 
there was no additional evidence not yet in the file.

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

With regard to VA's duty to notify and assist the veteran in 
his claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding such notice in 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen the claim and obtain 
benefits.   

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  The RO provided appropriate notice, and 
the appellant has not demonstrated any error therein.  Thus, 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his prostatitis was aggravated in 
military service is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1982, which was the last final 
adjudication which disallowed the veteran's claim.

The appellant's claim thus turns upon the legal issue of 
whether any of the evidence submitted since 1982 is new and 
material as to the central issue of whether his pre-existing 
prostatitis was aggravated in service.  In short, under 
previous and/or recent precedents as to the degree of proof 
required, in order to sustain a finding of in-service 
aggravation in a case where there is admitted pre-service 
disability, there must be demonstrated evidence of chronic 
and permanent increased pathology during, or as a result of, 
service.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

At the time of the 1982 VARO decision, of record were the 
veteran's service medical records (SMRs) which showed that 
his entrance examination was negative.  His medical records 
showed that on two occasions, in May and June 1979, he was 
seen for a history of, complaints of, and treatment of 
prostatitis.  His prostate was boggy and tender and it was 
noted that he had not taken his medication as prescribed.  He 
was not seen again in service for prostatitis, and his 
separation examination was negative for prostate problems.

On his initial claim for compensation, VA Form 21-526, filed 
in 1980, the veteran clarified and specifically reported that 
he had been seen for "inflammation of the prostate gland, 
prostatitis Dec. 15, 1977"; that he had been treated by a 
Dr. CC for prostatitis in October 1978; and that he had been 
seen in 1979 in service for the same complaints.

Also of record at the time of the 1982 decision was a report 
of a VA examination in June 1982.  The veteran reported a 
history of prostate inflammation.  His prostate was boggy and 
tender, but the examination was otherwise negative for 
abnormalities.

The decision by the VARO in 1982 which addressed the evidence 
then of record was to the effect that the veteran's 
prostatitis had pre-existed service and had not been 
aggravated therein.

Since 1982, the veteran has repeatedly provided copies of 
SMRs, the same as those which were already in the file, 
either as originals or copies, in 1982, namely that he was 
seen in 1979 for prostatitis.

The file also now includes recent (post-2000) VA clinical 
record for various disabilities.

He has recently testified that he had prostatitis before 
service, for which he was treated by a private physician in 
his office with antibiotics; that he had been given a 
sufficient quantity of the medication (Tetracycline) by his 
private physician before service that he was able to continue 
taking it while in service; and that he believed that the 
prostatitis manifested in service was an in-service 
aggravation of the pre-existing problem.  He also indicated 
that he had last seen the physician who had treated him prior 
to service in 2003, with regard to his not being able to see 
his mother in the hospital where she had been admitted; he 
had had no further contact with him.  With regard to Social 
Security benefits, he said that he had been examined in 1984 
and complained of back pain, but there was no examination or 
finding of prostate problems; and was not now seeing any 
physician for prostatitis.  His representative indicated that 
with regard to additional new evidence, there had been 
discussion with the veteran as to private treatment, but no 
further records were available.

Thus, the evidence presented in the aggregate in this case 
since 1982 is virtually identical to that previously of 
record.  With regard to the issue of whether prostatitis pre-
existed service (and notwithstanding a negative finding on 
the examination undertaken at entrance), the veteran has been 
quite candid and entirely consistent about this matter, 
before, during, and since service.  On more than one 
occasion, from 1980 to now, he has detailed his pre-service 
treatment in 1977 and 1978, and reports that he was still 
taking privately prescribed medication while he was in 
service.  During that time, he again had two incidents of 
prostatitis, for which he received ongoing care and from 
which there were no chronic residuals at separation.  Thus 
the presumption of soundness at entrance was and remains 
rebutted; and in fact, the veteran has openly and repeatedly 
concurred with this conclusion.  

The only issue now is whether the two instances of symptoms 
in service reflected aggravation of the pre-existing 
condition.  The Board concurs with the 1982 VARO decision 
which held that they did not.  In this regard, it should be 
noted that the only opinion to the contrary is that which has 
been provided by the veteran who is not qualified to provide 
such an opinion in the face of clinical evidence to the 
contrary.

Moreover, there is no documentation of chronicity since 
service, let alone a credible medical opinion to sustain the 
veteran's allegations that his symptoms in service reflected 
a chronic or permanent increase in the underlying prostatitis 
pathology of any sort.  

When considered with the previous evidence of record, the 
evidence submitted since 1982 does not relate to 
unestablished facts necessary to substantiate the claim.  
Since that evidence is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
prostatitis, and the appeal is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


